EXHIBIT 10.1

RADIATION THERAPY SERVICES AGREEMENT

This RADIATION THERAPY SERVICES AGREEMENT (“Agreement”), effective as of
February 1, 2007 (“Effective Date”), is entered into by and between Roger
Williams Radiation Therapy, LLC, a Rhode Island limited liability company
(“RWR”) and Massachusetts Oncology Services, P.C., a Massachusetts company
(“Contractor”).

RECITALS:

WHEREAS, RWR operates an Outpatient Ambulatory Care Facility providing radiation
therapy treatment at 50 Maude Street, Providence, RI, 02908, and wishes to
arrange for certain specialized services of Contractor to be available as
necessary to patients of RWR; and

WHEREAS, Contractor is equipped and has the professional expertise to provide
such specialized services as required by RWR and are willing to do so on the
terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

AGREEMENT:

 

1. Contractor Obligations.

 

  a. Contractor shall provide or arrange for the provision of the physician
services of one or more duly licensed radiation oncologists who shall be
assigned to RWR (the “Physicians”). The services shall be provided to RWR
out-patients as ordered by the patients’ responsible physicians as agreed to by
RWR and Contractor but no more than for 5 days per week, and on an emergency
on-call basis 24 hours per day, 7 days per week. In the event RWR needs services
for more than as noted above, it shall be on such terms as mutually agreed to by
the parties. Contractor shall supervise and be solely responsible for the
services of the Physicians and Contractor shall be solely responsible for the
payment of all compensation and fringe benefits to Physicians. Contractor also
shall be responsible for all employment taxes, unemployment compensation,
worker’s compensation, and other similar benefits for Physicians.

 

2. Contractor Qualifications and Representations.

 

  a.

Contractor represents that the Physicians: (a) are currently licensed and
qualified to practice medicine in the State of Rhode Island and shall at all
times maintain such licenses to practice medicine in such State without
restriction; (b) have a current Drug Enforcement Agency (“DEA”) registration,
which enables Physicians to prescribe all controlled substances and shall

 

1



--------------------------------------------------------------------------------

 

at all times maintain such registration without restriction; (c) are board
certified and will maintain such status without restriction; and (d) will have
staff privileges at Hospital.

 

3. RWR Obligations.

 

  a. RWR shall provide such facilities, equipment, supplies, utilities,
administrative and support staff, and other support services, as they shall deem
to be reasonably necessary and appropriate for Physicians to perform its duties
and responsibilities hereunder.

 

  b. RWR shall provide such non-physician personnel, as determined by RWR in
consultation with Contractor, to support the professional services of Contractor
to RWR.

 

4. Billing and Compensation.

 

  a. Billing. Contractor agrees that during the term of this Agreement,
Contractor shall not bill to or collect from any patient or third party payor
any amount for services rendered hereunder. Contractor hereby irrevocably
assigns and grants to RWR the right to bill to and collect from patients and/or
third-party payors for all services rendered by Physicians hereunder.

 

  b. Compensation for Physician Services. RWR shall pay Contractor for the
services provided pursuant to Section 1(a) of this Agreement the amount of
Physicians’ salary, bonus and fringe benefits each month.

 

5. Confidentiality.

Each party, during the term of this Agreement, will acquire information
concerning the other’s business practice (“Confidential Information”). The
Confidential Information of a party is and shall remain the sole and exclusive
property of that party. Neither party, nor any of its physicians, employees or
agents, may at any time during the initial or any renewal terms of the Agreement
or after the termination of this Agreement for a period of 5 years, for any
reason whatsoever, with or without cause, directly or indirectly, use for any
purpose or disclose or distribute to any person, corporation, partnership, sole
proprietorship, governmental agency, organization, joint venture or other
entity, any of the other party’s Confidential Information.

 

6. Physician Conduct.

Physicians shall agree that in the performance of the Physicians’ duties for RWR
the Physicians will at all times (a) act in accordance with the reasonable rules
and regulations and any reasonably and medically sound policies and procedures
of RWR, provided that such rules and regulations shall not prohibit Physicians
from engaging in other independent activities for compensation on a
self-employed basis or for other organizations, including 21st Century Oncology,
Inc. or its affiliate; (b) comply with all rules and

 

2



--------------------------------------------------------------------------------

regulations of any federal, state and local agency applicable to Physicians’
practice under this Agreement; (c) comply with the standards of any specialty
board or nationally recognized credentialing board or body applicable to
Physicians’ specialty; (d) comply with all ethical requirements of the American
and State Medical Associations applicable to the performance of Physicians’
duties; and (e) comply with all third party payor agreements that Hospital will
be providing services under, if applicable.

During the term of this Agreement, Contractor will immediately give notice to
RWR (a) of any claim, notice of claim, demand, or suit made against Contractor
or Physicians arising out of or from the provision of professional services;
(b) if Physicians’ license to practice medicine or DEA registration is suspended
or revoked, or Physicians are reprimanded, sanctioned or disciplined by any
licensing or specialty board or by any state or local medical society; (c) if
Physicians are denied membership or reappointment of membership to the medical
staff of any hospital or Physicians’ clinical privileges at any hospital are
suspended, curtailed or revoked; or (d) if Physicians have been terminated or
deselected from participation under any third party payor arrangement.

 

7. Medical Records.

Physicians will promptly complete and maintain, in accordance with reasonable
policies and procedures of RWR, all medical records respecting Physicians’
patient care activities for RWR. All medical records shall be the sole and
exclusive property of RWR and shall not be removed from its premises or copied
except for the legitimate business purposes of RWR without its express written
consent.

 

8. Term and Termination.

The term of this Agreement shall be five (5) years beginning on the Effective
Date. In addition, this Agreement may be terminated “for cause” at anytime
(a) by either party if there is a material breach of a material provision of
this Agreement by the other party and that material breach cannot be cured with
sixty (60) days from the date of written notice of such breach; (b) by either
party if the other party is convicted of a felony; or (c) by either party if the
other party engages in conduct bringing significant discredit to the reputation
of either party. If this Agreement is terminated prior to the expiration of the
initial one (1) year term, the parties shall not enter into a subsequent
agreement relating to the same services on different terms.

 

9. Independent Contractor Relationship.

Contractor acknowledges and agrees that Contractor is an independent contractor
and, as such, Physicians and Contractor personnel are not entitled to
participate in any fringe benefit programs offered by RWR to its employees,
including but not limited to medical malpractice insurance coverage. Contractor
further understands and acknowledges that no other payments, taxes (including
payroll and/or employment taxes, such as FICA, FUTA, federal or state personal
income, state disability insurance tax and state unemployment insurance tax) or
fringe benefits of any kind will be made in compensation for services rendered
and that Contractor shall assume sole and complete responsibility for the
payment of any applicable taxes. Contractor acknowledges that no workers’
compensation insurance has been or will be obtained by RWR on account of
Contractor. Contractor shall comply with the State workers’ compensation laws,
as applicable.

 

3



--------------------------------------------------------------------------------

10. Compliance With Laws.

Contractor agrees to act in compliance with all laws and regulations (including
without limitation, Medicare and Medicaid program requirements as applicable),
which relate to Contractor’s performance of services described in this
Agreement. Contractor agrees to timely notify RWR in the event that Contractor
has violated any such statutory or regulatory requirements, and the nature of
such violation, to enable RWR to take prompt corrective action. Contractor
agrees that RWR shall have the right to automatically terminate this Agreement
in the event Contractor fails to comply with this provision.

 

11. Arbitration of Disputes.

The parties shall attempt to resolve any disputes between them by mediation in a
manner to be mutually agreed upon as to any controversy or claim arising out of
or relating to this agreement or the breach of this agreement. Any such claim or
matter which cannot be resolved by mediation, shall be settled by binding
arbitration to be held in Providence County in Rhode Island under the Code of
Ethics and Rules of Procedure of the American Health Lawyers’ Association, as
modified by the following paragraph of this agreement. The parties shall attempt
in good faith to agree upon an arbitrator who is knowledgeable in matters
covered by this agreement. If the parties are unable to agree upon an arbitrator
within 10 days after the deadline for negotiations has passed, then either party
may file a demand for arbitration with the American Health Lawyers’ Association
and arbitration shall proceed in accordance with the Code of Ethics and Rules of
Procedure of the American Health Lawyers’ Association. The arbitrator shall
promptly set a date for hearing and after consideration of the evidence and
arguments of the parties, render a written decision on the dispute within 21
days after the hearing. The decision of the arbitrator shall include findings of
fact and conclusions of law. The decision of the arbitrator shall be final and
binding as to each party and any court having jurisdiction may enter judgment
upon the award. The costs of arbitration shall be divided equally between the
parties. The party against whom the award is rendered shall pay any monetary
award and/or comply with the order of the arbitrator within 60 days of the entry
of judgment on the award. The non-prevailing party shall be liable for all
attorneys’ fees and costs incurred by the prevailing party should the
non-prevailing party fail to comply with the above 60-day deadline and the
prevailing party must bring court action to collect any award rendered in its
favor or to seek other court enforcement of the arbitrator’s order.

 

12. Insurance.

Contractor shall at all times during the term of this Agreement have in place
professional liability insurance covering the acts and omissions of all
Physicians and its other health care professionals providing services under this
Agreement. Contractor currently carries professional liability insurance
covering Contractor and these individuals in the amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate. Contractor will provide proof of insurance upon RWR’s request and
notify RWR in writing in the event there is any decrease in the dollar amounts
of coverage or material adverse change in coverage.

 

4



--------------------------------------------------------------------------------

13. Indemnification.

Each party shall indemnify, defend, and hold the other party, its agents,
officers, servants, employees and contractors harmless from and against any and
all claims, losses, damages, liabilities, obligations, deficiencies or injuries
of any kind or character (including, without limitation, attorneys’ fees and
reasonable costs of defense) resulting from or arising out of (i) any inaccuracy
and/or breach of the representations or warranties in this Agreement, (ii) any
non-fulfillment or breach or default in its performance of any of the respective
covenants or agreements made herein or (iii) any act or omission of the
indemnifying party, its agents or employees.

 

14. Health Law Compliance.

 

  a. Compliance with Applicable Law.

This Agreement is at all times is to be subject to applicable state, local, and
federal law, including but not limited to the Social Security Act, the rules,
regulations and policies of the U.S. Department of Health and Human Services,
all public health and safety provisions of state law and regulations, and the
rules and regulations of the Rhode Island Department of Health. The parties have
entered into this Agreement with the full intent of it being compliant with
applicable law, rules, and regulations, and any interpretation of this Agreement
shall be consistent therewith. The parties intend this Agreement to comply with
the Personal Services and Management Contracts Safe Harbor to the Medicare and
Medicaid Anti-Fraud and Abuse Statute, which is set forth in 42 C.F.R. §1001.952
(d).

 

  b. Invalid Provisions.

In the event any future final decision of a court of competent jurisdiction,
statute, rule, regulation, or regulatory interpretation is inconsistent or
contrary with the terms of this Agreement or that would cause one or both of the
parties to be in violation of law the parties shall promptly suspend the
performance of any unlawful covenant. The parties shall promptly meet and amend
this Agreement, maintaining, however, the terms and intent of this Agreement to
the greatest extent possible within the requirements of law. For purposes of
this Section 14(b), if the parties are unable to agree upon an amendment within
30 days after a written request has been made by either party to the other, then
either party may terminate this agreement without further liability upon written
notice to the other.

 

5



--------------------------------------------------------------------------------

15. No Obligation or Intent to Refer.

Nothing contained in this Agreement shall be deemed to obligate either party to
send or refer patients to the other party. No payment is based upon or measured
by the volume or value of referrals.

 

16. Payments are Fair Market Value.

The parties agree that payments made by RWR to Contractor hereunder are fair
market value consideration for the items and services provided, and the payments
are based upon arms-length bargaining and the value of similar services in the
community. Contractor and RWR intend such payments solely as compensation for
the services and items.

 

17. Access to Records.

To the extent required by Section 1861 (v) (i) (I) of the social Security Act,
as amended, and by valid regulation which is directly applicable to that
section, Contractor agrees to make available upon valid written request from the
Secretary of the Department of Health and Human Services, the Comptroller
General, or any other duly authorized representatives, this Agreement and the
books, documents and records of Contractor to the extent that such books,
documents and records are necessary to certify the nature and extent of
Hospital’s costs for Services provided by Contractor hereunder.

 

18. Notice.

Any notice or other communication which is required or permitted under this
Agreement shall be in writing and shall be deemed to have been given, delivered,
or made, as the case may be (notwithstanding lack of actual receipt by the
addressee) (i) on the date sent if delivered personally or by cable, telecopy,
telegram, telex, or facsimile (which is confirmed) or (ii) three (3) business
days after having been deposited in the United States mail, certified or
registered, return receipt requested, sufficient postage affixed and prepaid, or
(iii) one (1) business day after having been deposited with a nationally
recognized overnight courier service (such as by way of example, but not
limitation, U.S. Express Mail, Federal Express, or Airborne), to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to RWR:   

David Koeninger

Treasurer

Roger Williams Radiation Therapy, LLC

2234 Colonial Blvd.

Ft. Myers, FL 33907

 

6



--------------------------------------------------------------------------------

With a Copy to:   

Stephen D. Zubiago, Esq.

Nixon Peabody LLP

One Citizens Plaza

Providence, RI 02903

If to Contractor:   

Daniel Dosoretz, M.D.

Massachusetts Oncology Services, P.C.

2234 Colonial Boulevard

Ft. Myers, Florida 33907

With a Copy to:   

Norton L. Travis, Esq.

Garfunkel, Wild & Travis, P.C.

111 Great Neck Road

Great Neck, NY 11021

 

19. Applicable Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Rhode Island.

 

20. Authority.

The individuals signing below represent that they have authority to bind their
respective organizations to the terms of this Agreement. The representative of
Contractor signing below also represents that he/she has authority to bind the
Physicians to the terms of this Agreement.

 

21. Amendment.

This Agreement can be amended only by a written agreement signed by both
parties.

 

22. Entire Agreement.

This Agreement represents the entire agreement of the parties as to the subject
matter hereof.

 

23. Agreement for Benefit of Parties.

This Agreement is intended to be for the exclusive benefit of the parties
hereto, and shall not be construed to create any right of or benefit to any
other party whatsoever.

 

24. Waiver of Breach.

The waiver by any party hereto of a breach of this Agreement by another party
shall not operate or be construed as a waiver of any subsequent breach by such
other party.

 

7



--------------------------------------------------------------------------------

25. Assignment.

Neither party may assign this Agreement without the prior written consent of the
other, which consent shall not be unreasonably withheld; provided, however, that
each party hereby consents to any assignment to any successor of the other due
to acquisition, merger, consolidation or reorganization, provided that any such
assignment shall not alter the terms of the Agreement without the written
consent of the non-assigning party.

 

26. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hand as of the Effective Date set
forth above.

 

WITNESSES:     ROGER WILLIAMS RADIATION THERAPY, LLC:

 

    By:  

/s/ David Koeninger

Name:  

 

    Name:   David Koeninger     Title:   Treasurer     MASSACHUSETTS ONCOLOGY
SERVICES, INC:

 

    By:  

/s/ Daniel E. Dosoretz, MD

Name:  

 

    Name:   Daniel E. Dosoretz, MD     Title:   President

 

9